 In the Matter Of CRUCIBLE STEEL COMPANY OF AMERICAandSTRIPSTEEL AND WIRE WORKERS UNION, LOCAL No. 20084, A. F. OF L.Case No. R-25Iron and Steel Industry-Unit Appropriate for Collective Bargaining:production employees;plant-Election Ordered.DIRECTION FOR ELECTIONApril 16, 1936The National Labor Relations Board, having found that a questionaffecting commerce has arisen concerning the representation of theemployees in the production department of the Spaulding and Jen-ningsWorks of the Crucible Steel Corporation, Jersey City, NewJersey, and that said employees constitute a unit appropriate for thepurposes of collective bargaining, as hereinafter set forth, within themeaning of Section 9 (b) of the National Labor Relations Act, andacting pursuant to the power vested in the National Labor RelationsBoard by Section 9(c) of said Act, and pursuant to Article III,Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, herebyDIRECTS that as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with the Crucible Steel Corporation, an election by secretballot shall be conducted within a period of ten days after the pro-.duction by the Crucible Steel Corporation of a list of its employeesin accordance with the subpena issued by the Board on April 16,1936, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as the agent of theNational Labor Relations Board and subject to Article III, Section 9of said Rules and Regulations-Series 1, among those productionemployees of the Spaulding and Jennings Works, who were em-ployees on the date of this Direction For Election, including thoselaid off allegedly because of the slackness of work, among them beingAlva Kocher and John Lutz, excepting clerical and supervisoryworkers, power-house men, engineers, firemen, watchmen, gas pro-ducers, and all maintenance workers; to determine whether or notthey desire to be represented by the Spaulding and Jennings WorksCouncil or the Strip Steel and Wire Workers Union, Local No. 20084,of the American Federation of Labor.545